Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered April 26, 1979, convicting him of robbery in the second degree, upon his plea of guilty, and imposing a sentence of imprisonment with a minimum of three years and a maximum of nine years. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to an indeterminate term of imprisonment with a maximum of six years. As so modified, judgment affirmed. The sentence was excessive to the extent indicated herein. Mangano, J. P., Gulotta, Cohalan and Margett, JJ., concur.